Citation Nr: 0911006	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed 
in response to the rating decision issued March 3, 2003.  
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cold 
weather injury of the feet and ankles.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or on account of being 
housebound. 

5. Entitlement to specially adapted housing or special home 
adaptation grant.

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.
 
7.  Entitlement to an effective date prior to September 1, 
2006 for a grant of special monthly pension (SMP) based on 
the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953 and from December 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Rating decision dated February 24, 2003 denied service 
connection for toes and both ankles, claimed as frostbite.  
As notification was furnished on March 3, 2003, the Board 
will refer to this decision as the "March 2003" rating.  

In May 2004, the RO denied entitlement to SMC.  The Veteran 
disagreed with this issue and a Statement of the Case (SOC) 
was furnished in March 2005.  The Veteran submitted a timely 
Form 9.   

In a June 2005 development letter, the RO notified the 
Veteran that he was previously denied service connection for 
frostbite of his toes and ankles and that the appeal period 
had expired.  The Veteran responded in June 2005 arguing that 
he had appealed the March 2003 decision and that the case 
should be continued as started.  On review, there does not 
appear to be a decision specifically addressing the 
timeliness issue.  However, this issue was essentially 
discussed in the October 2005 decision, which noted that an 
appeal had not been received to the March 2003 decision.  
Thus, this issue is considered as having been addressed by 
the RO and there is no prejudice to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Whether a NOD has 
been timely filed is an appealable issue.  See 38 C.F.R. 
§ 19.34 (2008).  The RO apparently accepted correspondence 
from the Veteran as a NOD and a SOC on the timeliness issue 
was furnished in May 2007.  The Veteran subsequently 
submitted a Form 9 and the Board accepts this issue as on 
appeal.  See 38 C.F.R. §§ 20.101(d), 20.200 (2008).  

In October 2005, the RO in pertinent part denied service 
connection for diabetes mellitus and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for frostbite of the toes and ankles.  By 
letter dated October 14, 2005, the Veteran received 
unofficial notification of this decision from his service 
organization.  On October 18, 2005, the RO received a 
statement from the Veteran indicating he had not received 
official notification of the decision but wanted to appeal.  
That same day, the RO sent the Veteran official notification.  
In November 2005, in connection with a congressional inquiry, 
the RO received a copy of the Veteran's October 2005 
statement.  A handwritten note by the Appeals Team Coach 
indicates this was accepted as a NOD.  A SOC was furnished on 
the new and material issue in May 2007.  A SOC was furnished 
on the issue of service connection for diabetes in October 
2007.  Timely appeals were received.  

In January 2007, the RO denied entitlement to automobile and 
adaptive equipment or adaptive equipment only; and specially 
adapted housing and special home adaptation grant.  These 
issues have also been perfected for appeal.  

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  Additional evidence 
was received at this time with a waiver of RO jurisdiction.  
The Board notes that the Veteran has been determined 
incompetent for VA purposes and his spouse is acting as his 
fiduciary and payee.  Throughout the pendency of the appeal, 
the Veteran's spouse has filed documents on his behalf and 
these have been accepted by the VA.  A copy of the transcript 
was sent to the Veteran in January 2009 and a Motion to 
Correct was received in February 2009.  The corrections were 
minor and largely typographical in nature.  The Motion to 
Correct was granted in March 2009 and such corrections have 
been associated with the claims file.  

The Board observes that the Veteran is currently assigned a 
70 percent evaluation for service-connected PTSD.  The claims 
file contains an undated deferred rating decision indicating 
that a new claim was received in April 2007 for increase of 
PTSD to 100 percent and that an opinion was needed as to how 
much of the Veteran's current mental health status was 
related to PTSD versus dementia.  It was also noted that a 
new claim for clothing allowance was received in August 2007.  
It is unclear whether these claims have been adjudicated and 
they are referred to the RO for the appropriate action.  

The issues of entitlement to service connection for cold 
weather injury; entitlement to SMC, specially adapted housing 
or special home adaptation grant, and automobile allowance or 
specially adapted equipment; and entitlement to an earlier 
effective date for SMP are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decision dated February 24, 2003 denied service 
connection for disability of the toes and both ankles, 
claimed as frostbite.  The Veteran was notified of this 
decision by letter dated March 3, 2003; a NOD was not 
received prior to the expiration of the appeal period.

2.  Since the March 2003 rating decision, the Veteran has 
submitted evidence that is new and may be considered to bear 
directly and substantially upon the merits of his claim for 
service connection for cold weather injury.

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed diabetes is related to 
active military service or events therein; and there is no 
evidence of diabetes manifested to a compensable degree 
within one year following discharge from service.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely NOD with the March 2003 
rating decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.201, 20.302(a) (2008).

2.  The March 2003 decision, which denied service connection 
for disability of the toes and ankles claimed as frostbite, 
is final; new and material evidence has been submitted since 
this decision and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (2008).

3.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Regarding claims to reopen, the Board observes that in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter that 
explains the meaning of both 'new' and 'material' evidence, 
and also describes the particular type(s) of evidence 
necessary to substantiate any service connection elements 
that were found to be insufficiently shown at the time of the 
prior final VA denial.  See Kent, supra.

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

Timeliness of NOD

Regarding this issue, the Board acknowledges that separate 
VCAA notice was not sent.  To the extent the VCAA may apply 
to this entirely procedural matter, the Board notes that the 
May 2007 SOC notified the Veteran of the pertinent 
regulations and explained the reasons for denial.  Moreover, 
the Veteran has demonstrated actual notice of all elements of 
his claim.  That is, in the May 2007 Form 9, the Veteran 
indicated that the disagreement was filed in a timely manner.  
Specifically, 12 days after notice and not one year after the 
decision.  Thus, to the extent there are any errors regarding 
notice related to this issue, the Board finds that there is 
no prejudice to the Veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Additionally, the Veteran has not 
identified additional evidence relevant to this issue and 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

New and material evidence

In light of the favorable decision to reopen the Veteran's 
claim for service connection for cold weather injury and to 
remand for further development, any errors with respect to 
notification or assistance are considered nonprejudicial.  
See Sanders, supra.

Service connection for diabetes

By letter dated in June 2005, the Veteran was notified of the 
information needed to substantiate his claim for service 
connection for diabetes.  He was informed of the information 
and evidence VA would provide and of the information and 
evidence he was responsible for providing.  He was also asked 
to submit any evidence in his possession that pertained to 
his claim.  Letter dated in March 2006 provided information 
regarding how VA assigns disability ratings and effective 
dates.  The claim for service connection for diabetes was 
readjudicated by SOC dated in October 2007.  

The claims file contains the Veteran's DD-214's and his 
separation examination.  Information in the file indicates 
the Veteran's service records were determined to be fire-
related and unavailable.  Additional efforts to obtain 
service records are not required.  See 38 C.F.R. 
§ 3.159(c)(2) (2008). 

The claims file also contains VA medical center (VAMC) 
records.  The Veteran has not identified additional records 
pertaining to his diabetes claim that need to be obtained.  
The Board notes that information in the file indicates the 
Veteran is receiving benefits from the Social Security 
Administration (SSA).  There appears to have been some 
initial confusion as to the nature of these benefits.  
However, letter dated in February 1992 indicates the Veteran 
was awarded monthly retirement benefits.  As the record does 
not establish the current receipt of SSA benefits based on 
disability, the Board finds that it is not necessary to 
request such records.  

The Board acknowledges that the Veteran has not been provided 
a VA examination to ascertain the nature and etiology of his 
diabetes.  Available evidence shows that the Veteran was 
diagnosed with diabetes many years following discharge from 
service and the record does not contain competent evidence 
suggesting a relationship between current disability and 
active military service.  Thus, the Board finds that the 
requirements for an examination and medical opinion are not 
met.  See 38 C.F.R. § 3.159(c)(4) (2008).
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this issue, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Timeliness of NOD

A NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2008).  A NOD must be filed within one year from 
the date that the agency mails notice of the determination.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a) (2008).  A notice 
of disagreement may be filed by the claimant or his 
authorized representative.  38 C.F.R. § 20.301 (2008).  

By rating decision dated February 24, 2003, the RO denied 
service connection for disability of the toes and ankles, 
claimed as frostbite.  The Veteran was notified of this 
decision by letter dated March 3, 2003.  The letter was sent 
to the Veteran's address of record and there is no indication 
nor has the Veteran contended that he did not receive the 
notice.  

On April 1, 2004, the RO received a statement from the 
Veteran which referenced frostbite and this was apparently 
considered as a claim to reopen.  

The Veteran argues that he submitted a timely NOD with the 
March 2003 decision.  In support of his contentions, he 
submitted a copy of a VA Form 9 dated March 15, 2003, which 
discusses cold weather injury.  The date stamp on the 
document is June 27, 2005, which would not be considered 
timely.  The Veteran, however, is essentially arguing that 
the document was timely submitted and was lost or misplaced 
by VA.  

The Board has reviewed the entire claims file and is unable 
to find the original document referenced by the Veteran or 
any other document which would constitute a timely NOD.  

The Board observes that the copy of the Form 9 submitted does 
not contain a date stamp showing earlier receipt and the 
Veteran has not submitted a copy of a certified mail receipt 
or other documents indicating that it had been previously 
received by VA.  The Board notes that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
this presumption.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(extending the presumption of regularity to procedures at the 
RO).  

The Veteran has cited letters from the Service Center Manager 
dated in May and July 2003 in support of his claim that a NOD 
had been filed.  A review of these letters indicates that 
they are computer generated and refer to a claim for 
compensation.  They are not acknowledgement of receipt of a 
NOD, such as a Decision Review Officer (DRO) election letter.  
Thus, this evidence does not serve to support the Veteran's 
claim.  

Following consideration of the Veteran's contentions as well 
as the evidence of record, the Board determines that the 
preponderance of the evidence does not support a finding that 
a timely NOD was submitted with the March 2003 rating 
decision; thus, the claim is denied.

New and material evidence

The March 2003 decision denied service connection for toes 
and both ankles, claimed as frostbite.  Evidence of record at 
this time included the Veteran's discharge examination, DD 
Form 214's, VAMC records to date, private medical records 
pertaining to the 1979 injury, information regarding the 
Veteran's reported cold exposure, and statements from Dr. 
D.L. dated in February and March 2002.  
Available service records were negative for any evidence of 
frostbite.  The statements from Dr. D.L. suggested a 
relationship between peripheral neuropathy and in-service 
frostbite.  These statements, however, were not assigned 
significant probative value by the RO as the statements were 
based on medical history provided by the Veteran and did not 
contain the basis of the opinion, to include specific 
clinical data, medical reports, or test findings and were not 
based on review of service or post-service records.  

As discussed above, the Veteran did not file a timely NOD 
with the March 2003 decision and therefore, it is final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board acknowledges that a significant amount of evidence, 
to include various medical statements, has been received 
since the final 2003 decision.  As the Board is reopening the 
claim, it will not discuss all evidence received since that 
time, but rather, will focus on a May 2007 statement from Dr. 
D.L. which states:
 
I am making this statement regarding my 
clinical findings that support [the 
Veteran's] frost bite of his lower 
extremities.  On physical examination 
[the Veteran] has skin discoloration on 
his feet and ankles that appears to have 
increased pigmentation/ecchymosis that is 
accompanied by tissue edema.  Sensory 
examination to pinprick reveals 
diminished sensation of both feet.  In 
addition he has decreased/absent pulses 
to palpation of his feet.  I believe 
these findings are consistent with his 
history of having frostbite of his lower 
extremities.  

Statements from Dr. D.L. previously of record suggested a 
relationship between current disability and in-service 
frostbite, but did not include clinical findings supporting 
this opinion.  The May 2007 statement is considered new and 
material because it specifically refers to clinical findings 
supporting the Veteran's reported history of in-service 
frostbite.  It is the Board's view that this evidence may be 
considered to bear directly and substantially upon the 
specific matter under consideration and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the Veteran's 
claim.  Accordingly, the claim for service connection for 
cold weather injury of the feet and ankles is reopened 
herein; however, prior to consideration on the merits, 
additional development is necessary.



Service connection for diabetes

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including diabetes, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

At the hearing, the Veteran's spouse testified that he was 
first diagnosed with diabetes in 1989.  She indicated that he 
may have mentioned having diabetes in service.  Also, that 
she believed Dr. D.L. may have mentioned that diabetes could 
have been from being in service.  

As indicated, complete service records are not available for 
review.  The Board is mindful that, in a case such as this 
where service records are unavailable, VA has a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Notwithstanding, the record does contain the Veteran's June 
1955 separation examination.  Review of this examination 
shows that his endocrine system was reported as normal on 
clinical evaluation.  Urinalysis was negative for albumin or 
sugar.  A diagnosis of diabetes was not noted.  

VAMC records show that the Veteran has a current diagnosis of 
diabetes and receives continued treatment for this 
disability.  

The Board acknowledges the spouse's testimony that the 
Veteran may have told her that he had diabetes in service.  
On review, however, there is no indication that the Veteran 
was ever treated for or diagnosed with diabetes during active 
service.  Evidence of record also does not show that diabetes 
was manifested to a compensable degree within one year 
following discharge from service.  Rather, the evidence of 
record indicates that the Veteran was diagnosed with diabetes 
in 1989, approximately 34 years following discharge from 
service.  

The Board has also considered the testimony from the 
Veteran's spouse that Dr. D.L. may have related diabetes to 
service.  Dr. D.L. has submitted numerous statements on the 
Veteran's behalf.  The Board has reviewed such statements but 
does not find that they or any other medical evidence of 
record show a relationship between currently diagnosed 
diabetes and active military service.  Considering the 
evidence of record, there is no basis for granting service 
connection for diabetes on a direct basis or as a chronic 
presumptive.  

Finally, the Board notes that diabetes mellitus type II is a 
disease associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e) (2008).  The Veteran did not serve in Vietnam during 
the required time period, nor has he contended as such and 
herbicide exposure is not presumed.  See 38 C.F.R. 
§ 3.307(a)(6) (2008).  The Department of Defense has also 
identified specific units that served in areas along the 
demilitarized zone in Korea where herbicides were used 
between April 1968 and July 1969.  See M21-MR, 
IV.ii.2.C.10.l.  The Board observes that the Veteran served 
in Korea; however, his service was prior to 1968.  Thus, 
service connection on a presumptive basis as due to herbicide 
exposure is also not warranted.  

The preponderance of the evidence is against the claim for 
service connection for diabetes and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

A NOD with the March 2003 rating decision was not timely 
filed; the appeal as to this issue is denied.

New and material evidence having been submitted, the claim 
for service connection for cold weather injury of the feet 
and ankles is reopened. 

Service connection for diabetes mellitus is denied.


REMAND

As discussed, the claim for service connection for cold 
weather injury of the feet and ankles has been reopened.  
Thus, the Board must consider the merits of the claim.  
Following review, the Board finds that additional development 
is necessary.  See 38 C.F.R. § 3.159 (2008).  

In a February 2009 statement, the Veteran's spouse indicated 
that in January 2009, the Veteran was hospitalized at a 
private facility where he underwent a bypass to increase foot 
circulation and the right 5th toe was amputated.  She also 
identified emergency room treatment at another facility in 
February 2009.  These records are potentially relevant to the 
issue of service connection for cold weather injury in the 
feet and ankles and efforts should be made to obtain them.  
See 38 C.F.R. § 3.159(c)(1) (2008).  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Available service records do not show any treatment for cold 
weather injury.  In a September 2001 statement, the Veteran 
reported problems with his toes and ankles ever since serving 
in the Army in Korea.  He indicated his feet were slightly 
frost bitten from the freezing cold weather and the doctors 
in service would only allow them to stand before the heat for 
a short period of time and since then, he has always had 
problems with swollen ankles and numbness.  An April 2002 VA 
medical statement notes the Veteran's reports of being 
stranded in Korea following a jeep accident.  He reported 
that the accident occurred after he returned from 
transporting a doctor to the airport and the jeep hit a rock.  
He reported that he was finally returned to his camp after a 
night of exposure to the cold.  He reported that his toes 
were numb and that he was treated for frostbite.  At the 
hearing, the Veteran's spouse testified that since she met 
him in 1975, he told her stories about when he was stranded 
in a jeep in Korea for approximately 36 to 48 hours.  He 
indicated that it was snowing.  The Veteran's representative 
requested that lay testimony be accepted as evidence of 
frostbite.  

The Board notes that the Veteran is competent to describe 
episodes of cold exposure.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's DD Form 214 shows he received the Korean Service 
Medal and had approximately 1 year and 2 months of foreign 
service.  He was a medical aidman assigned to an infantry 
regiment.  His reported cold exposure appears consistent with 
the circumstances of his service.  

Review of medical evidence indicates that the Veteran clearly 
has current disability of the lower extremities.  The 
evidence, however, is inconsistent regarding the nature of 
such disability.  That is, the record contains various 
medical statements suggesting a relationship to frostbite, 
but it also contains medical evidence relating such 
disability to diabetic peripheral neuropathy and 
osteoarthritis.  Medical evidence also shows a diagnosis of 
peripheral vascular disease.  Additionally, private medical 
records indicate the Veteran suffered significant lower 
extremity trauma in a 1979 accident.  Considering the 
evidence of record, the Board finds that the requirements for 
an examination and medical opinion are met.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon, supra.  

At the hearing, the Veteran's spouse indicated that the claim 
for SMC was based on the Veteran seeking service connection 
for diabetes and frostbite.  As indicated above, service 
connection for diabetes has been denied.  However, the issue 
of service connection for cold weather injury is being 
remanded herein and the outcome of this issue could effect 
the pending claims for SMC and special benefits such as auto 
and housing.  Thus, adjudication of these claims will be 
deferred pending the outcome of the cold weather injury 
issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

Finally, the Board notes that rating decision dated in 
January 2007 granted entitlement to special monthly pension 
(SMP) based on the need for aid and attendance effective 
September 1, 2006.  The Veteran filed a NOD with the assigned 
effective date.  In August 2007, the RO sent the Veteran a 
DRO election letter indicating that it had received her 
notice of disagreement regarding entitlement to an earlier 
effective date.  There is no indication that a SOC has been 
furnished on this issue.  Thus, the claim must be remanded to 
allow the RO to provide the Veteran with a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit an 
authorization for release of records 
pertaining to his January and February 
2009 treatment at Glendale Adventist 
Hospital and Centinnela Hospital.  If the 
appropriate authorizations are submitted, 
the RO should request the identified 
records.  Any records or responses 
received should be associated with the 
claims folder.   

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of disability 
associated with his feet and ankles.  
Necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

The examiner is requested to identify all 
disabilities pertaining to the Veteran's 
feet and ankles and is requested to 
provide an opinion as to whether any such 
disability is related to active military 
service or events therein.  The examiner 
should be advised that the Veteran's 
reports of cold weather exposure during 
service in Korea are accepted.  In 
providing the requested medical opinion, 
the examiner is also asked to discuss the 
impact of the 1979 lower extremity trauma 
and the currently diagnosed nonservice-
connected diabetes and peripheral vascular 
disease. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  The RO should issue a SOC addressing 
entitlement to an effective date earlier 
than September 1, 2006 for the grant of 
SMP based on the need for aid and 
attendance.  The Veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal and 
should be advised that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the SOC unless 
he perfects his appeal.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for cold weather injury of the 
feet and ankles; and entitlement to SMC, 
specially adapted housing or special home 
adaptation grant, and automobile and 
adaptive equipment or for adaptive 
equipment only.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


